Citation Nr: 1452946	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than July 29, 2010, for the 100 percent disability rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to November 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for PTSD and assigned a 50 percent rating, effective May 12, 2005.   

In July 2010 the Veteran filed a claim for a total rating including as based on individual unemployability due to service connected disabilities (TDIU); the RO accepted this as also a claim for a higher rating for the service-connected PTSD and in an August 2011 rating decision granted the Veteran an assigned rating of 100 percent effective July 29, 2010.  The Board finds that the July 2010 claim for a TDIU rating was also a notice of disagreement (NOD) on the initial rating assigned for PTSD by the August 2009 rating decision since the Veteran stated that he was currently rated at 50 percent for PTSD and expressed the intent to file for total compensation.  Thus, the Board finds that the August 2009 rating decision is not a final rating decision.  

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the transcript from the November 2012 hearing.  There are additional VA treatment records but they were reviewed by the agency of original jurisdiction (AOJ) in the June 2012 rating decision and are either duplicative of evidence of record or are irrelevant to the issue on appeal. 





FINDING OF FACT

Since May 12, 2005, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of 100 percent evaluation for the service-connected PTSD are met since May 12, 2005.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3 4.7, 4.130, including Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the decision below is granting the Veteran maximum schedular rating back to the date of claim and thus, the full benefit sought on appeal has been granted.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The August 2009 rating decision granted the Veteran service connection for PTSD and assigned an initial 50 percent disability rating effective May 12, 2005.  Then an August 2011 rating decision granted the Veteran a 100 percent disability rating effective July 29, 2010.  As discussed above, on July 29, 2010, the Veteran then filed a claim for a TDIU rating that the RO took as a claim for an increased rating for PTSD; however, the Board finds that the July 2010 statement was a timely NOD and therefore, the August 2009 rating decision was still on appeal.  After a careful review of the Veteran's claims file the Board finds that his PTSD warrants a higher rating of 100 percent effective May 12, 2005, the date of claim for service connection. 

The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 50 percent disabling prior to July 29, 2010, and 100 percent disabling since July 29, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran has been assigned GAF scores of 40 in March 2007, 35 to 40 in July 2008, and 31 in April 2011.  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Veteran served as a U.S. Air Force security policeman and dog handler with duty in Thailand from July to September 1972.  He did not serve in Vietnam and the service personnel records do not show participation in combat action.  

After a careful review of the Veteran's claims file and the Veteran's testimony the Board finds that by granting the Veteran the benefit of the doubt, his service-connected PTSD warrants an initial rating of 100 percent since the date of claim.  Thus, the Board finds that since May 12, 2005, the Veteran's PTSD is manifested by total occupational and social impairment.  

In October and December 2003, prior to the period covered by this appeal, the Veteran's private physician and a VA Vet Center counselor noted that the Veteran experienced symptoms of progressively worsening anxiety. The counselor noted that the Veteran had a low stress threshold, was thrown off balance by the slightest maladjustment of a work schedule, and was not dependable.  He was dysfunctional in memory, concentration, and comprehension.  A heart disorder including residuals of a myocardial infarction in 2002 also exacerbated anxiety and depression.  The counselor found that the Veteran was not able to handle his own finances and life decisions.  The assessment did not refer to any ongoing private or VA mental health treatment.  However, a January 2006 Vet Center assessment prepared by another counselor showed that the Veteran did participate in group and occasional individual counseling since April 2004.  This counselor assessed the Veteran's mental health dysfunction as "severe" but with few clinical comments. 

In May 2004, the Social Security Administration (SSA) administrative law judge noted that a vocational expert determined that the Veteran could no longer work as a heavy equipment operator in the mining industry.  SSA awarded disability benefits because of a combined severe level of disability from coronary artery disease, spinal and foot disorders, and anxiety.  

In July 2005, the Veteran was evaluated in a VA outpatient mental health clinic by a social worker under the supervision of a staff psychiatrist.  The Veteran reported continued episode of unpredictable mood, lack of impulse and anger control with little provocation, and a low tolerance of others.  He reported being fearful of becoming physically violent with his spouse and experiencing intrusive thoughts arising from traumatic events that he experienced during his service in Thailand.  The social worker noted coherent and relevant speech and no overt evidence of a thought disturbance with no delusions, hallucinations, paranoia, or history of suicidal attempts.  The social worked diagnosed "provisional PTSD" and depression and assigned a GAF score of 55.  The Veteran was to continue weekly group counseling. 

In March 2007 the Veteran was seen for VA mental health outpatient treatment for PTSD by a VA psychiatric nurse practitioner (NP).  The Veteran's wife reported that the Veteran drove the entire family crazy because he was continually argumentative and suspicious and was willing to hurt her feelings and call her names.  He reported that he did not sleep because of nightmares about his military service, and she reported that he constantly prowled around the house checking doors.  He also could not watch the news anymore because he would yell at the television, and he did not do well in crowds because he was too busy scanning the environment.  She also stated that he missed many of his son's activities and that he showed no emotion at all.  The Veteran admitted to intrusive thoughts and recollections.  On examination, he presented a nervous and apprehensive state.  His affect was stressed and flat with no range at all.  The NP noted that the Veteran was moderately anxious and irritable.  His thoughts were somatically focused and suspicious with psychomotor agitation and some recent memory deficits.  The NP assigned a GAF score of 40.  

In May 2007, a VA psychiatrist noted similar reports from the Veteran and similar observations on a mental status examination.  The psychiatrist confirmed the diagnosis of PTSD and assigned a GAF score of 50.  

In July 2008 the Veteran underwent a mental health examination by a private master's degree-level psychologist at the request of an attorney.   The psychologist also diagnosed chronic PTSD and depressive disorder with severe psychotic features.  The Veteran reported that his Air Force duties included guarding aircraft and assisting in transporting soldiers returning from Vietnam during which he observed severe injuries and symptoms of PTSD in these soldiers.  On examination, the Veteran reported that he had difficulty remembering and accomplishing daily activities which were generally completed by members of his family.  The psychologist noted that the Veteran was friendly and cooperative, was able to spontaneously converse, and had an overall normal social pattern.  There were no thought or speech deficits, no phobias, and no active suicidal or homicidal ideations but with some suicidal ideations in the past.  The psychologist noted that the Veteran had some insight into the nature of his disorder and average judgment. 

However, in a summary analysis, the psychologist noted that the Veteran witnessed death and was in situations that could have resulted in his death, which is somewhat inconsistent with his duties in Thailand.  Although the Veteran's reports of dealing with injured combat soldiers in transit after their service are credible and consistent with his duties, the Veteran was not in Vietnam or in direct combat with the enemy.  The psychologist noted, "...that the Veteran's emotional state may never improve tot such a level that would allow him to function adequately in a vocational setting given the significant trauma he has endured."  The psychologist assigned a GAF score of 35-40.    

The Veteran continued to receive VA outpatient mental health treatment in 2009.  VA clinicians noted similar symptoms and descriptions related to social and occupational limitations and consistently assigned GAF scores of 40-55.  

The Veteran was afforded a VA examination in April 2011.  The Veteran reported that he was married but they had distant relationship and preferred to spend their time in different rooms and did not spend a significant amount of time together.  When the Veteran and his wife spent time together he had problems with irritability and anger outbursts.  His relationship with his eldest son was severed, but he had a better relationship with his younger son.  He had one close friend that he went to church with but his social relationships were impaired due to the presence of hypervigilance and problems with abstract thinking.  He no longer engaged in leisure activities.  He did not have a history of suicide attempts or a history of violence/assaultiveness.  On examination his affect was cooperative but constricted.  He was easily distracted but was oriented to person, time, and place.  His thought process was circumstantial.  His thought content was manifested by depersonalization.  He had impulse control issues and sleep impairment.  He could not interpret proverbs appropriately, had obsessive/ritualistic behavior, and had panic attacks.  While he did not have homicidal thoughts he did have suicidal thoughts.  He reported experiencing mild auditory perceptual disturbance that were associated with hypervigilance.  He had severe problems with the activities of daily living of household chores, shopping, self-feeding, dressing/undressing, engaging in sports/exercise, traveling, and other recreational activities.  He had moderate problems with grooming, bathing, and driving.  The Veteran retired in 2002 because of a heart attack in 2001.  

The VA examiner sated that the Veteran had total occupational and social impairment due to PTSD signs and symptoms.  He would not be capable of maintaining gainful employment due to the variety of factors including impairment of thought process, communication, impulse-control, and intermittent severity of decline of personal appearance and hygiene activities.  The Veteran also had impairments in areas of interpersonal relationships that significantly impacted his ability to form and maintain effective relationships with family, at work, and in social situations.  He reported the presence of suicidal thinking associated with depression, obsessional rituals that interfered with routine activities, speech that was intermittently irrelevant, chronic and severe depression, daily panic attacks, and general difficulty in adapting to stressful circumstances.  The psychologist assigned a GAF score of 31. 

In an April 2012 Board hearing, the Veteran testified that he had been receiving frequent VA clinical care and counseling for PTSD since 2005.  He stated that he had been receiving medication for anxiety and had several panic attacks while driving his automobile.  He further confirmed that his spouse had to perform all daily household and management activities.  

Resolving all doubt in the Veteran's favor, the Board finds that, since the date of claim, the preponderance of the evidence shows that the Veteran's symptoms are manifested by total occupational and social impairment.  The Board finds that the Veteran warrants a 100 percent disability rating though he does not meet all of the criteria listed for the 100 percent disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

As noted above, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. There is little credible evidence to show that the Veteran experienced most of these symptoms. The Veteran is currently receiving a 100 percent disability rating since July 29, 2010, and the Board finds that there is sufficient credible evidence that the criteria for the 100 percent was  met prior to that date.  

Throughout the period of the appeal, private and VA clinician's and examiners noted significant social and occupational impairment.  The Veteran and his spouse reported that he failed to accomplish even the simplest of household responsibilities because of mood, anxiety, and memory shortcomings.  Several examiners noted that the Veteran's mental health deficits precluded his management of his personal affairs or satisfactory performance in a workplace.  Although it is clear that his now service-connected heart disease contributed to his physical limitations, clinicians also noted that his mental health disorder was exacerbated by concern over the service-connected physical disabilities.  The April 2011 VA examiner specifically stated that the Veteran's PTSD symptomatology was manifested by total occupational and social impairment and she did not state if and when the Veteran had an increase in symptomatology.  Rather the record shows a relatively stable or increasing level of dysfunction since prior to the start of the appeal period in 2005.  Moreover, it was noted in July 2009 that the Veteran could not work, he was markedly limited as a result of his PTSD symptomatology, and he was unable to accomplish most daily tasks.  Furthermore, the Veteran testified that his symptomatology has been consistent since the date of claim and that he has not been able to work since at least 2002.  SSA awarded disability benefits at least in part because of his anxiety disorder.  Even though the Veteran in accurately reported to some clinicians that he had service in Vietnam that may have influenced their assessments, the Board places greatest probative weight on the Veteran's social and occupational functional limitations rather than solely evaluating the list of example symptoms.   

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, there is no basis to find that the Veteran's psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for a 100 percent rating. However, the Board has evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of total occupational and social impairment not directly listed in the rating criteria.  There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor has the Veteran identified impairment clearly outside what the rating schedule would consider.  Therefore, recognizing that the Veteran has been awarded a total schedular rating for the entire period of the appeal, referral for an extra-schedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is manifested by total occupational and social impairment.  Thus, an initial rating of 100 percent is warranted effective May 12, 2005.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Since May 12, 2005, an initial rating of 100 percent for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


